89 S.E.2d 152 (1955)
242 N.C. 597
John A. WILLIS and wife Nora Willis
v.
Henry WILLIS.
No. 99.
Supreme Court of North Carolina.
September 21, 1955.
C. W. Beaman and K. A. Pittman, Snow Hill, for defendant, appellant.
Lewis & Rouse, Farmville, for plaintiffs, appellees.
PER CURIAM.
The determinative issue, whether defendant agreed to pay plaintiffs for the two lots as alleged, was resolved by the jury in plaintiffs' favor. Parol evidence was competent to show the actual consideration for the deed. Pate v. Gaitley, 183 N.C. 262, 111 S.E. 339. The statute of frauds, G.S. § 22-2, does not apply to an executed contract, such as that here involved. Keith Bros. v. Kennedy, 194 N.C. 784, 140 S.E. 721; Baucom v. First Nat. Bank, 203 N.C. 825, 167 S.E. 72. We find no prejudicial error in the conduct of the trial.
No error.
WINBORNE and HIGGINS, JJ., took no part in the consideration or decision of this case.